           Case 1:17-cv-06221-KPF Document 334 Filed 07/22/20 Page 1 of 1



     quinn emanuel trial lawyers | new york




  July 21, 2020

  VIA ECF                                                     MEMO ENDORSED
  The Honorable Katherine Polk Failla
  Thurgood Marshall United States Courthouse
  40 Foley Square
  New York, NY 10007

  Re:    Iowa Pub. Emps.’ Ret. Sys. et al. v. Bank of Am. Corp. et al., No. 17-cv-6221 (KPF)

  Dear Judge Failla:

         Plaintiffs respectfully request leave to file under seal their reply to Defendant EquiLend’s
  July 20, 2020 letter (ECF No. 330), concerning the deposition of Mr. Molokhia. Defendant
  EquiLend requested that their letter be filed under seal (ECF No. 329), which the Court granted
  (ECF No. 331). This request is made pursuant to this Court’s Individual Rules of Practice,
  paragraph 9(C)(ii).
          The Court has previously granted the parties’ requests to file under seal briefings and
  materials related to consulting experts. See ECF Nos. 301, 305, 315, 317, and 331. Therefore,
  Plaintiffs respectfully request leave to file under seal this related letter.
  Respectfully submitted,
  /s/ Michael B. Eisenkraft                         /s/ Daniel L. Brockett
  Michael B. Eisenkraft                             Daniel L. Brockett
  COHEN MILSTEIN SELLERS & TOLL                     QUINN EMANUEL URQUHART &
  PLLC                                              SULLIVAN, LLP




Application GRANTED. Plaintiffs' reply to Defendant EquiLend's July
20, 2020 letter (Dkt. #330) may be filed under seal, viewable to
the Court and parties only.

Dated:       July 21, 2020                           SO ORDERED.
             New York, New York



                                                     HON. KATHERINE POLK FAILLA
                                                     UNITED STATES DISTRICT JUDGE
